Exhibit 10.2

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Gastar Exploration, Ltd., a Canadian corporation, Gastar Exploration USA, Inc.
(f/k/a First Sourcenergy Wyoming, Inc.), a Michigan corporation (together, the
“Company”), and Michael A. Gerlich (“Gerlich”) as of July 25, 2008.

WHEREAS, the Company and Gerlich have heretofore entered into that certain
Employment Agreement effective as of April 26, 2005 (the “Employment
Agreement”); and

WHEREAS, the Company and Gerlich desire to amend the Employment Agreement to
comply with the applicable provisions of section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury regulations issued thereunder;

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Gerlich hereby agree, effective as
of the date set forth above, that the Employment Agreement shall be amended as
hereafter provided:

 

  1. Section 5 is amended by adding thereto the following:

Any bonus payable to Gerlich for a calendar year shall be paid not later than
the 15th day of the third month following the end of such year.

 

  2. Section 6(b) is amended to read as follows:

The Company shall reimburse Gerlich for all necessary and reasonable business
expenses incurred by him in accordance with the Company’s written policy
applicable to executives with respect to such expenses.

 

  3. Section 8(b) is amended to read as follows:

Amount of Severance Payment. Gerlich shall receive a lump sum severance payment
equal to the product of (i) 2.5 and (ii) the sum of (A) his highest rate of
annual base salary in effect at any time during the one year period preceding
Gerlich’s termination of employment and (B) a target bonus amount equal to 35%
of such highest rate of annual base salary, and if Gerlich timely elects COBRA
health plan continuation coverage under the Company’s group health plan, the
Company shall pay Gerlich, on the first of each month during his COBRA
continuation period, an amount equal to his required COBRA premium. If Gerlich
dies during the COBRA continuation period, this health plan continuation
coverage and the Company’s monthly payment of the COBRA premium amount will
continue for the benefit of Gerlich’s eligible beneficiary(ies) for the
remainder of the COBRA continuation period applicable to them.

 

  4. The following new Section 8(c) is added:

§409A Delay in Payments. Notwithstanding anything in this Agreement to the
contrary, if on the date of his separation from service Gerlich is a “specified
employee,” as defined in IRC Section 409A and the Treasury regulations
thereunder, then all or the portion of any severance payments, benefits, or
reimbursements under this Agreement that would be subject to the additional tax
provided by IRC Section 409A(a)(1)(B) if not delayed as required by IRC
Section 409A(a)(2)(B)(i) shall be delayed until the first day of the seventh
month following his separation from service date (or, if earlier, Gerlich’s date
of death) and shall be paid as a lump sum (without interest) on such date. A
termination of Gerlich’s employment for purposes of this Agreement means a
“separation from service” for purposes of IRC Section 409A and the Treasury
regulations thereunder.

 

  5. Section 14 is amended by adding thereto a new paragraph (n) to read as
follows:



--------------------------------------------------------------------------------

Any reimbursement of expenses provided to Gerlich by this Agreement, whether
pursuant to Section 6(b), Section 10 or otherwise, shall be made by the Company
upon or as soon as practicable following the receipt of supporting documentation
reasonably satisfactory to the Company, but in no event later than the close of
Gerlich’s taxable year following the taxable year in which the expense is
incurred by Gerlich. The amount of expenses eligible for reimbursement with
respect to any taxable year of Gerlich shall not affect the expenses eligible
for reimbursement in any other taxable year of Gerlich and Gerlich’s right to
reimbursement is not subject to liquidation or exchange for another benefit.

Except as expressly modified by this First Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified. The Gastar Exploration, Ltd. Employee Change of Control
Severance Plan (“Severance Plan”) provides severance benefits thereunder that
are offset by the severance benefits provided under this Employment Agreement.
Nothing in the Severance Plan shall be construed or operate to eliminate the
COBRA continuation coverage and Company monthly COBRA premium payments provided
to surviving beneficiaries of Gerlich under this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.

 

GASTAR EXPLORATION USA, INC.     GASTAR EXPLORATION, LTD. By:   /s/ J. RUSSELL
PORTER     By:   /s/ J. RUSSELL PORTER Name:   J. Russell Porter     Name:   J.
Russell Porter Title:   CEO and President     Title:   CEO and President        
GERLICH         /s/ MICHAEL A. GERLICH         Michael A. Gerlich